Togut, Segal & Segal LLP                                              ABANDONMENT DATE: 11/30/20
Attorneys for Albert Togut
Not Individually But Solely in His Capacity
as the Chapter 7 Trustee
One Penn Plaza, Suite 3335
New York, New York 10119
(212) 594-5000
Neil Berger

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 7
                                                               :   Case No. 18-11720 [MEW]
                                                               :
CAROLYN G. BROWN,                                              :
                                                               :
                                       Debtor.                 :
                                                               :
---------------------------------------------------------------x
CAROLYN G. BROWN,                                              :
                                                               :
                                    Plaintiff,                 :   Adv. Proc. No. 19-01100 [MEW]
                                                               :
         vs.                                                   :
                                                               :
MILTON DAVIS, et. al.,                                         :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------x

                           NOTICE OF TRUSTEE’S ABANDONMENT
                            OF DEBTOR’S INTEREST IN CLAIMS

TO:     ALL OF THE DEBTOR’S KNOWN CREDITORS;
        THE DEBTOR; AND
        OTHER PARTIES IN INTEREST

                 PLEASE TAKE NOTICE that, pursuant to section 554 of title 11 of the

United States Code (the “Bankruptcy Code”), Rule 6007 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 6007-1(a) of the Local

Bankruptcy Rules for the Southern District of New York (the “Local Bankruptcy

Rules”), Albert Togut, not individually but solely in his capacity as the Chapter 7

trustee (the “Trustee”) of Carolyn G. Brown (the “Debtor”), intends to abandon all of
the Chapter 7 estate’s right, title and interest in and to all of the claims (the “Claims”)

asserted by the Debtor in the adversary proceeding that she commenced in the United

States Bankruptcy Court for the Southern District of New York (the “Bankruptcy

Court”), entitled: Carolyn G. Brown v. Milton Brown, et. al., Adv. Proc. No. 19-01100

[MEW] (the “Adversary Proceeding”).

              PLEASE TAKE FURTHER NOTICE that, based upon the Trustee’s

investigation concerning the Claims, the documents the Trustee received from the

Debtor, and the Bankruptcy Court’s August 16, 2019 Decision in the Adversary

Proceeding, the Trustee has concluded that the Claims have inconsequential value to

the Debtor’s Chapter 7 estate, are otherwise burdensome to the estate, and should be

abandoned.

              PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy

Rule 6007-1(a), the Claims in the Adversary Proceeding will be abandoned to the

Debtor, subject to all claims, rights and interests of third parties.

              PLEASE TAKE FURTHER NOTICE that unless a creditor or party-in-

interest files a written objection and a request for a hearing with the Clerk of the United

States Bankruptcy Court for the Southern District of New York in compliance with,

among other things, General Order M-182 which provides for the means of electronic

filing of objections with the Court, which may be accessed at the official web site

maintained by the Bankruptcy Court at www.nysb.uscourts.gov, with copies served

upon, so as to be received by: (i) the undersigned attorneys for the Trustee

(neilberger@teamtogut.com and aglaubach@teamtogut.com); and (ii) William K.

Harrington, United States Trustee, 201 Varick Street, Suite 1006, New York, New York

10016, Attn: Andy Velez-Rivera, Esq. (andy.velez-rivera@usdoj.gov.), within fourteen




                                               2
(14) days after the date of this Notice, the Trustee will be deemed to have abandoned

the estate’s interest in the Claims on the fifteenth day after the date of this Notice.

DATED: New York, New York
       November 13, 2020
                                           ALBERT TOGUT, not individually but solely
                                           in his capacity as the Chapter 7 Trustee,
                                           By his Attorneys,
                                           TOGUT, SEGAL & SEGAL LLP,
                                           By:
                                                   /s/ Neil Berger
                                           NEIL BERGER
                                           A Member of the Firm
                                           One Penn Plaza - Suite 3335
                                           New York, New York 10119
                                           (212) 594-5000




                                              3
